Citation Nr: 1456025	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-11 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for bilateral cataracts.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to May 1966. 

This matter arises to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  Later, the case was transferred to the San Diego, California, RO. 

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in April 2010.  A transcript is of record.

In April 2011, the Board adjudicated other issues on appeal, but remanded the two remaining issues for development.  Since then, by administrative action of December 2011, VA found the Veteran to be incompetent for VA benefits purposes.  The Veteran has since designated a fiduciary to prosecute his claims, as shown on page 1 of this decision.  In addition to the April 2011 remand, the Board remanded the claims in December 2013 and June 2014.  

The record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board remanded the claims in June 2014 to reschedule the examinations called for in the April 2011 and December 2013 Board remands.  The Board specifically noted that VA should ensure that the Veteran's fiduciary is properly notified of the time and place of the examination and specifically instructed that a copy of any notice letter sent to the fiduciary notifying the Veteran of a scheduled VA examinations must be associated with the file.

Review of the Veteran's VBMS folder indicates that the Veteran failed to report to VA examinations scheduled on September 30, 2014.  Once again, no notice letter of the scheduled VA examinations is of record (in either Virtual VA or VBMS).  

The Board acknowledges that a July 3, 2014, VA Form 27-0820 documents that the Veteran's fiduciary contacted the AMC and reported that the Veteran was out of the country and that she would contact the AMC when he was back.  The Board further acknowledges that a VA Form 27-0820 dated July 31, 2014, documents that the AMC made efforts to call the fiduciary to ascertain whether the Veteran had returned from his travel.  The individual from the AMC was unable to speak to the fiduciary but noted that "updated system for 30 days."  No further communication, or attempted communication, between the AMC and the Veteran's fiduciary is of record.  These actions do not suffice to meet the instructions set out by the Board in its June 2014 remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board acknowledges that an opinion was rendered by a VA examiner regarding the Veteran's claim for entitlement to service connection for hypertension in October 2014.  The examiner reported that the Veteran had failed to keep his appointment on October 27, 2014; however his records indicate he has a history of dementia and consequently it is very unlikely that he could provide much history as to the onset of his hypertension.  The examiner reported reviewing the available records and provided an opinion that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was based on the Veteran's in-service blood pressure readings; a January 16, 1962, consultation for evaluation of tachycardia with blood pressure of 150/90; and the examiner's finding there were no subsequent civilian records to indicate when he was diagnosed with hypertension.  The examiner also noted that tachycardia is not a risk factor for hypertension.  

The opinion as it pertains to service other than the documented tachycardia is not adequate.  As an initial matter, the Board notes that the April 2011 remand specifically noted that there are several post-service treatment records beginning in 1996 that diagnose hypertension.  Therefore, the October 2014 VA examiner was incorrect in stating that there are no post-service records to indicate when the Veteran was diagnosed with hypertension.  In addition, the examiner did not provide an opinion that considered the elevated in-service blood pressure readings.  This must be rectified on remand.  

Given the circumstances, the examinations called for in the Board's April 2011, December 2013, and June 2014 remands should be rescheduled and VA should ensure that the Veteran's fiduciary is properly notified of the time and place of the examination.  Moreover, a copy of the notice letter must be placed in the electronic record.  

As the claims are being remanded for the foregoing reason, updated VA treatment records should also be obtained.  

The Veteran and his fiduciary are hereby notified that it is their responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's treatment records from the VA San Diego Healthcare System, dated since October 2014.  

2.  Schedule an appropriate examination to ascertain the etiology of the Veteran's hypertension.  The electronic record must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail. 

The VA examiner should address whether it is at least as likely as not (50 percent or greater probability) that any hypertension is etiologically related to the Veteran's military service, considering his assertions, as well as the documented in-service elevated blood pressure readings. 

The examiner should offer a rationale or underlying reasoning for any opinion expressed. 

A copy of the notice letter sent to the fiduciary notifying the Veteran of the scheduled VA examination must be associated with the record.  

3.  Schedule an appropriate VA examination by an ophthalmologist to ascertain whether either cataract condition might be characterized as a posterior subcapsular cataract.  The electronic record must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth. The examiner should offer a rationale or underlying reasoning for any opinion expressed.  The purpose of this examination is to determine whether the current cataracts are posterior subcapsular cataracts or a substantially similar medical condition. 

A copy of the notice letter sent to the fiduciary notifying the Veteran of the scheduled VA examination must be associated with the record.  

4.  If, and only if, posterior subcapsular cataracts (or a substantially similar condition) are found, the RO/AMC should forward this case for development in accordance with 38 C.F.R. § 3.311 ( b), (c), for a claimed "radiogenic disease," to include obtaining a radiation dosage estimate, and an opinion from VA's Under Secretary for Benefits. 

5.   Review the record and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case (SSOC) should be issued to the Veteran through his fiduciary. They should be afforded an opportunity to respond before the case is returned to the Board. 

No action is required of the Veteran until further notice; however, the Veteran and his fiduciary are advised that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



